Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites …configure an electrical energy signal… (lines 3-4) and …and configure the electrical energy signal to transfer power to the load;… (lines 9-10) the term is not clear as to what applicant is trying to recite and claim. Is applicant intending a conversion, inversion change of voltage or ext. ? In addition the configuring appears to be different based on applicants disclosure and drawings, for examination it will interpreted that the power signal is converted from DC to AC and then AC to DC to power the load. 
Further claims 1, 19 and 20 use the term IF the limitation “if” is a conditional statement without corresponding "else" statements. If these limitations are not performed, then there is no defined process to be performed. The examiner understands that in this claim, the open conditional language causes this limitation to be omitted.
Processes can be considered as a series of steps to achieve a claimed task. When executing a process, each step is performed. However, upon reaching an "IF-THEN-ELSE" logical block, each TRUE/FALSE option is equally likely. A process step that includes only an "IF-THEN" logical question means that THEN result only occurs when the answer is TRUE. An answer equally likely is FALSE and therefore the THEN result will not occur.
It is the Examiner's position that when a claimed invention includes a logical block that suggests another choice (FALSE), then the resulting action is not limiting as it may never be performed. For examination purposes, the examiner will interpret this claim as best understood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 3, 2022